UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 —————Form 10-K————— þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended March 31, 2010 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Transition period from to . Commission file number 001-32935Arcadia Resources, Inc.(Exact name of registrant as specified in its charter) NEVADA 88-0331369 (State or other jurisdiction of (I.R.S. Employer I.D. Number) incorporation or organization) 9 DRIVE INDIANAPOLIS, INDIANA 46240 (Address of principal executive offices) (Zip
